Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted December 7, 2021, wherein a response is given to the September 8, 2021 requirement for restriction.  This application is a national stage application of PCT/EP2018/068013, filed July 3, 2018, which claims benefit of provisional application 62/528277, filed July 3, 2017.
Claims 23-42 are pending in this application.

Election/Restrictions
Applicant’s provisional election with traverse of group I, claims 23-37, drawn to tetrasaccharides and methods of making said tetrasaccharides, filed December 7, 2021, is acknowledged.  Applicant’s arguments of record with respect to the aforementioned traversal are acknowledged and found to be not persuasive to remove the requirement for restriction.  Specifically, Applicant argues that there would not be a serious burden to examine all of the claims together.  However, no reasons are given as to why such a burden would not exist.  In fact, group II claims methods having little or nothing to do with the methods included in claim 1, and group III claims structures which are significantly different from those in group I.  Neither of these groups could be covered by a search for the subject matter of group I.  Searching either of these groups would essentially involve performing an additional search beyond what was necessary for examining group I.
Claims 38-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 23-37 are pending in this application and examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Base claim 23 includes a structure comprising a variable group Z, which it defines as ClAc, BrAc, Ac, or 0.  While it appears that the symbol “0” is being used to represent an embodiment in which the group Z is absent, it is unclear from the claims and the specification whether this is a proper interpretation.  Therefore the scope of functional groups which can be present at this position is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josephson et al. (Reference included with September 8, 2021 PTO-892)
TDABZC-R or ABZCTD-R, wherein A, B, and C are variously linked rhamnopyranosyl saccahrides and D is a glucopyranosylamine.  Claim 30 is directed to a method of making one of these oligosaccharides comprising linking an ABZC trisaccharide with a monosaccharide D.
Josephson et al. discloses tetrasaccharides 15 and 16 on p. 3076, which fall within the scope of structure TDABZC-R recited in claim 23.  The term “anchimeric assistance” appearing in this claim is not specifically defined in the specification and is therefore broadly interpreted as encompassing any group that can affect the rate of a reaction at a neighboring position.  In the present case, this is interpreted as encompassing the acetamide group in the glucopyranosylamine saccharide.  Josephson et al. also discloses a reaction in which a trisaccharide acceptor 13 is glycosylated by a glycopyranosylamine bromide donor. (p. 3078 right column last paragraph, see also definitions of 13 and 14 on p. 3076) The product is then deprotected to make compounds 15 and 16. (p. 3079 left column) This sequence of reactions is seen to fall within the scope of steps (i) and (ii) recited in the second option given in claim 30.
Therefore Josephson et al. anticipates the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bundle et al. (Reference included with PTO-892)
Claim 23 is directed to a tetrasaccharide structure which is either TDABZC-R or ABZCTD-R, wherein A, B, and C are variously linked rhamnopyranosyl saccahrides and D is a glucopyranosylamine.
Bundle et al. discloses a tetrasaccharide having a structure which falls within the structure ABZCTD-R in claim 23.  The term “anchimeric assistance” appearing in this claim is not specifically defined in the specification and is therefore broadly interpreted as encompassing any group that can affect the rate of a reaction at a neighboring position.  Therefore Bundle et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, 28-31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Boutet et al. (Reference included with PTO-892)
Claim 23 is directed to a tetrasaccharide structure which is either TDABZC-R or ABZCTD-R, wherein A, B, and C are variously linked rhamnopyranosyl saccahrides and D is a glucopyranosylamine.  Claim 30 is directed to a method of making one of these oligosaccharides comprising linking an ABZC trisaccharide with a monosaccharide D.  Dependent claims 24, 25, 28, and 29 further define the identities of some of the variable groups in the compounds of claim 23.  Dependent claims 31 and 36 further define the structures of molecules involved in the reactions of claim 30.
Boutet et al. discloses that the pathogen S. flexneri serotype Y has an O-antigen structure which is a tetrasaccharide repeat comprising three rhamnopyranosyl and one N-acetylglucosamine saccharides arranged in the same repeating unit represented by the tetrasaccharide claimed in claim 23. (p. 5527 figure 1) Boutet et al. further discloses synthetic strategies of the related repeating units of serotypes X and 3a which proceed through a step of glycosylating a protected N-acetylglucosamine acceptor with a rhamnose trisaccharide donor, or glycosylating a rhamnose trisaccharide acceptor with an N-acetylglucosamine donor, to make an oligosaccharide. (p. 5528 scheme 1, p. 5526 scheme 6, p. 5531 scheme 7) The resulting trisaccharides are similar to structures TDABZC-R or ABZCTD-R in claim 23, but differ in that they additionally contain a glucopyranosyl saccharide.  However, it would have been S. flexneri serotype Y disclosed in this reference.  One of ordinary skill in the art would have considered this tetrasaccharide to be useful in the study of serotype Y and development of therapies against this pathogen.
Regarding dependent claims 24, 25, 28, and 29, a tetrasaccharide equivalent to compound 26 on p. 5530 of Boutet et al. but lacking the glucopyranosyl would fall within the scope of these claims.  Regarding claim 31, the reaction of donor 12 with acceptor 13 in scheme 7 on p. 5531 would fall within the limitations of this claim with the aforementioned modification.  Regarding dependent claim 36, the reaction of donor 11 with acceptor 10 in scheme 6 on p. 5530 would fall within the limitations of this claim with the aforementioned modification.
Therefore the invention taken as a whole is prima facie obvious.

Claims 24, 25, 28, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Josephson et al. as applied to claims 23 and 30 above, and further in view of Mulard et al. (US pre-grant publication 2015/0050282, cited in PTO-892)
The disclosure of Josephson et al. is discussed above.  Josephson et al. does not disclose the specific protecting groups recited in the claims, particularly the trichloroacetamide and allyl groups in claims 24, 25, 28, 29, and 36 and the TCA anomeric activating group on the donor saccharide.
Mulard et al. discloses oligosaccharides from S. flexneri. (p. 2 paragraphs 43-52) Mulard et al. further discloses a method of making a specific pentasaccharide having three rhamnose and one N-acetylglucosamine saccharide which his equivalent to the tetrasaccharide described by Josephson et al. with the addition of a pendant glucopyranosyl. (p. 80 scheme 51, compounds 91 and 92 on p. 81) This synthetic scheme involves the use of an allyl group at the anomeric positon of the acceptor saccharide 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the protecting and activating groups described by Mulard et al. in the glycosylation reaction described by Josephson et al.  One of ordinary skill in the art would have found these functionalities to be obvious because Mulard et al. discloses them as useful in a very similar reaction.
Therefore the invention taken as a whole is prima facie obvious.

Claims 24, 25, 28, 29, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Josephson et al. as applied to claims 23 and 30 above, and further in view of Gauthier et al. (Reference included with PTO-892)
The disclosure of Josephson et al. is discussed above.  Josephson et al. does not disclose the specific protecting groups recited in the claims, particularly the trichloroacetamide and allyl groups in claims 24, 25, 28, 29, 36, and 37 and the TCA anomeric activating group on the donor saccharide.
Gauthier et al. discloses synthesis of a pentasaccharide having three rhamnose and one N-acetylglucosamine saccharide which his equivalent to the tetrasaccharide described by Josephson et al. with the addition of a pendant glucopyranosyl. (p. 4222 scheme 3) This synthetic scheme involves the use of an allyl group at the anomeric positon of the acceptor saccharide and a trichloroacetamide protecting group and OTCA activating group in the donor, which are the same groups recited in the present dependent claims.  Additionally the glycosyl donor is a compound which is one of the donors specified by claim 37. (p. 4220 scheme 1 compound 11)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the protecting and activating groups and the donor saccharide described by Gauthier et al. in the glycosylation reaction described by Josephson et al.  One of ordinary skill in the art would have found 
Therefore the invention taken as a whole is prima facie obvious.

Claims 26, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Boutet et al. as applied to claims 23-25, 28-31, and 36 above, and further in view of Hu et al. (Reference included with PTO-892)
The disclosure of Boutet et al. is discussed above.  Boutet et al. does not disclose a glycosylation reaction using an acceptor glucosamine bearing a trichloroacetamide group.  However Hu et al. discloses a glycosylation reaction of a glucosamine acceptor bearing a NHCl3Ac. (p. 421 scheme 1 reaction b) This acceptor is additionally the same protected acceptor described in dependent claim 33.  Therefore one of ordinary skill in the art would have found it to be obvious to use a donor having this substituent because Hu et al. discloses it as useful in a very similar reaction. 
Therefore the invention taken as a whole is prima facie obvious.

Allowable Subject Matter
Claims 32, 34, and 35 are directed to synthetic methods involving protected saccharide compounds having a specific arrangement of Nap, TES, and PMB protecting groups.  While the saccharides themselves are parts of the repeating backbone of Shigella flexneri O-antigen, and thus of interest to those of ordinary skill in the art, known synthetic approaches to oligosaccharides of this structure do not use these particular protecting groups.  In fact, typical methods of making these saccharides use the same protecting group, for example benzyl, at these positions and do not use different protecting groups at different positions of the rhamnose compounds as is the case in the present claims. (e.g. schemes 6and 7 of Boutet et al. cited above) Therefore even in one of ordinary skill 

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	12/17/2021